ORDER
Carman, Chief Judge:
Upon reading Plaintiffs Motion for Entry of Judgment: upon Defendant’s consent thereto and upon discussion with parties and upon consideration of other papers and proceedings herein, it is hereby
Ordered that a certain Order dated October 18, 2002 signed by the Court in this proceeding and designated as Slip Op. 02-127 is hereby vacated; and it is further
Ordered that Plaintiffs motion be, and hereby is granted; and it is further
Ordered that judgment be, and hereby entered for plaintiff, Ford Motor Company; and it is further
Ordered that the entries covered by this action be deemed liquidated by operation of law “as entered” under 19 U.S.C. 1504(a) (1982); and it is further
Ordered that Customs reliquidate the entries covered by this action in accordance with this Order and refund to Ford Motor Company the increase in duties assessed together with interest from the date of payment of the increased duties to the date of reliquidation.